Citation Nr: 0433969	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative changes 
with disc space narrowing and foraminal encroachment at the 
C6-7 level.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from July 1971 to November 1971 
with periods of inactive and active duty for training 
(ACDUTRA) with the Army National Guard between August 1982 
and March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an November 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A VA examination was conducted in October 2001.  Reportedly, 
X-ray of the cervical spine disclosed moderate degenerative 
changes with disc space narrowing and foraminal encroachment 
at the C6-7 level.  The physician reported that the veteran 
did not appear impaired; however, the physician did not 
comment on the etiology of the cervical spine degenerative 
disorder.  Therefore, further development is required.    

At the July 2004 personal hearing, the veteran reported that 
he received private chiropractic care for the cervical spine 
disability soon after service.  He indicated that his 
chiropractor may have clinical records of this medical care.  
The RO should attempt to obtain these records.   

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all private medical 
records pertaining to treatment for his 
cervical spine disorder, which have not 
been previously submitted.  The RO should 
then ask the doctors and hospitals listed 
by the veteran for the records identified 
by the veteran.  All records obtained 
should be associated with the claims 
folder.  

2.  The RO should forward the claims 
folder to the VA physician who conducted 
the October 2001 review (or, if 
unavailable, to another appropriate VA 
physician) for an addendum.  The examiner 
is requested to again review the claims 
folder and in an addendum render opinion 
as to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the veteran's disability 
of the cervical spine is related to the 
neck injury that occurred in April 1986.  
The rationale for any opinion expressed 
should be included in the addendum.  Send 
the claims folder to the examiner for 
review.

3.  Thereafter, the RO is requested to 
readjudicate the appellant's claim with 
consideration of all the evidence added 
to the record since the statement of the 
case.  If the benefits sought are not 
granted, the RO should furnish the 
appellant a supplemental statement of the 
case, containing notice of the relevant 
action taken on the claims since the last 
issued statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




